TAX-FREE TRUST OF OREGON Supplement to the Prospectus Dated February 1, 2010 as Previously Supplemented March 11, 2010, August 6, 2010, November 8, 2010 and December 30, 2010 The Material under the caption “Management” is replaced by the following: Management Investment Adviser Aquila Investment Management LLC (the “Manager”) Sub-Adviser Davidson Fixed Income Management, Inc., doing business as Kirkpatrick Pettis Capital Management Portfolio Manager Mr. Chris Johns. Mr. Johns has been the portfolio manager of Aquila Tax-Free Fund of Colorado, which has investment objectives similar to those of the Trust, since that fund’s inception in 1987. Mr. Johns is a Senior Vice President of the Sub-Adviser and has been an officer of it and its predecessor companies since 1992. The date of this supplement is January 3, 2011
